Downey, J.
This was an action by the appellees for the price of personal property sold and delivered. Answer, a general denial and a set-off; reply in denial of the set-off; trial by the court; finding for the plaintiff; motion by the ■defendant for a new trial overruled; and judgment on the finding.
The errors assigned question the sufficiency of the complaint, and also claim that the court improperly refused to grant a new trial.
No objection to the complaint is urged or even suggested in the brief of counsel. Ve think it quite unobjectionable. The plaintiffs’ account was for family supplies, consisting of groceries, etc., and ran through a period of some four years. It amounts to three hundred and fifty-one dollars and forty-nine cents. The defendant’s set-off covered the same time and amounted to one hundred and seventeen dollars and *235thirty cents. The difference is two hundred and thirty-four dollars and nineteen cents, for which the jury returned their verdict. There was a question made as to the admissibility or competency of certain evidence, but this is expressly waived by counsel for appellant. The only question fairly made and presented is as to the sufficiency of the evidence. We think, after a reading of it, that it sustains the verdict of the jury.
The judgment is affirmed, with ten per cent, damages and costs.